DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 23, 26-32, and 35-39 are pending and have been examined in this Office action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 26-29, 32, and 35-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2010/0082227 to Posner et al. in view of Japanese Patent Application Publication 2004272408 to Shima and U.S. Patent Application Publication 2007/0208497 to Downs et al.
As per claim 1, Posner discloses a method of predicting an existence of a jam on a segment of an electronic map, the electronic map being representative of a network of segments in an area covered by the electronic map, each segment representing a respective navigable segment of the network and having associated therewith a stored jam probability indicating the likelihood of a jam on that segment calculated using historic travel data (Posner; At least the abstract and paragraph(s) 8 and 25), 
Posner discloses storing the traffic densities for the segments, but does not explicitly disclose a traffic probability.  However, the above features are taught by Shima (Shima; At least page 2, line(s) 16-23).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Shima into the 
the method comprising:
determining a set of a plurality of segments of the electronic map, wherein traffic conditions on one of the segments in the set is influenced by other traffic conditions on other segments in the set (Posner; At least paragraph(s) 8 and 25);
obtaining live travel data indicative of current or relatively current traffic conditions on at least some of the plurality of segments in the set, the at least some of the plurality of the segments in the set including at least one other segment in the set other than a given segment in the set (Posner; At least paragraph(s) 10);
checking whether the live travel data is inconsistent with the stored jam probability and/or historic travel data for which the calculations of the stored jam probability is used (Posner; At least paragraph(s) 10 and 31);
using, where the live data is inconsistent with the stored jam probability and/or historic travel data for which the calculations of the stored jam probability is used, the stored jam probability for the given segment in the set and the obtained live travel data to predict whether the given segment is jammed or not jammed by calculating an adjusted jam probability for the given segment using the stored jam probability for the given segment (Posner; At least paragraph(s) 10 and 31; Posner discloses comparing 
Posner does not explicitly disclose and the obtained live travel data including the live travel data for the at least one other segment, the calculating including determining a value for the adjusted jam probability based in part on a consistency of the live travel data for the at least one other segment with a respective jam prediction for the at least one other segment; and 
However, the above features are taught by Downs (Downs; At least paragraph(s) 114 and 115).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Downs into the invention of Posner with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using nearby traffic conditions, especially traffic conditions that are different from normal, i.e., stored, traffic conditions would provide a better indication about how traffic will react on the current segment.  As provided in the examples in this paragraph(s), increased traffic from normal traffic could indicate an accident that will shortly increase the traffic conditions on the current segment.  
using the adjusted jam probability for the given segment to predict whether the given segment is jammed or not jammed (Posner; At least paragraph(s) 10 and 29; Posner, as modified by Ishikawa above, teaches comparing the historical traffic information with current traffic information and overriding the historical information if an inconsistency is found.  The overridden traffic information is then used to determine if a higher probability of difficult traffic will occur and travel times need to be adjusted); and

As per claim 26, Posner discloses wherein the given segment is predicted to be jammed when the adjusted jam probability associated with the given segment exceeds a predefined value (Posner; At least paragraph(s) 9; the various traffic scenarios, as taught by Ishikawa, would be differentiated based on some predefined values).
As per claim 27, Posner discloses wherein the predefined value is based on the obtained live travel data (Posner; At least paragraph(s) 30 and 31; the live traffic data can affect both the data itself and confidence values, which affect the displayed traffic information).
As per claim 28, Posner discloses wherein using the value of the stored jam probability for the given segment to make the prediction whether the given segment is jammed or not jammed includes predicting the given segment to be jammed when the stored jam probability exceeds a predefined value, the predefined value being based on the obtained live travel data (Posner; At least paragraph(s) 9, 30, and 31; the various traffic scenarios, as taught by Ishikawa, would be differentiated based on some 
As per claim 29, Posner discloses wherein each of the plurality of segments have multiple time dependent jam probabilities associated therewith reflecting variations in jam probability over time for selected time intervals (Posner; At least paragraph(s) 29).
As per claims 32 and 35-37, Posner discloses the system and medium storing instructions for carrying out the method of claims 23, 26, and 28 (Posner; At least paragraph(s) 33 and figure 1), therefore, claims 32, 35, 36, and 37 are rejected using the same citations and reasoning as applied to claims 23, 26, and 28.  
As per claims 38 and 39, Posner discloses wherein calculating the adjusted jam probability for the given segment includes:
using a value of the stored jam probability for the given segment to make a prediction whether the given segment is jammed or not jammed (Posner; At least paragraph(s) 10 and 29);
examining the live travel data including the live travel data for the other segments in the set for consistency with the prediction of whether the given segment is jammed or not jammed (Posner; At least paragraph(s) 10 and 30); and
overriding the prediction of whether the given segment is jammed or not jammed when a specified inconsistency is found (Posner; At least paragraph(s) 10 and 31).
Claim Rejections - 35 USC § 103
Claims 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Posner, in view of Shima and Downs as applied to claim 23, and in further view of U.S. Patent Application Publication 2008/0234922 to Ishikawa et al.
As per claim 30, Posner discloses providing information regarding traffic to a user in order to determine when to leave and how much time is required to traverse a route, but does not explicitly disclose wherein the output jam warning for the given segment comprises an expected average speed of travel across the segment.
However, the above features are taught by Ishikawa (Ishikawa; At least (paragraph(s) 39 and 82).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ishikawa into the invention of Posner with the motivation of simple substitution of one known element for another to obtain predictable results. It would be within the skill of one in the art to determine what type of information to provide to the user.  Providing the average speed of travel would allow the user to better understand how long that segment will take to traverse, allowing better calculation of total time for the trip and when they need to leave.  
As per claim 31, Posner does not explicitly disclose wherein each of the plurality of segments have associated therewith a stored jam speed calculated using historic travel data and indicating the speed on that segment when that segment is considered jammed, and wherein the expected average speed of travel is the stored jam speed or a speed based thereon.
.  
Response to Arguments
Applicant’s arguments, see page 7, filed 12/16/2021, with respect to claim objections and rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and 35 U.S.C. 112(b) rejections of the claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 23 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/David P. Merlino/Primary Examiner, Art Unit 3669